Citation Nr: 0931987	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-07 159A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased non-service-connected pension 
benefits due to the amount of prospective medical expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION


The Veteran had active military service from November 1942 to 
January 1946.  The appellant is his legal custodian.

The appellant, who is the Veteran's legal custodian, appealed 
a September 2004 determination of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  In March 2008, the Veteran's 
case was transferred to the VA RO in Columbia, South 
Carolina.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1942 to January 1946.

2.	In a November 2006 signed statement, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


